     Case 1:20-cv-01549-CCC-WIA Document 46 Filed 08/26/21 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LLOYD JAMES BRIGMAN,                      :   CIVIL ACTION NO. 1:20-CV-1549
                                          :
                   Plaintiff              :   (Judge Conner)
                                          :
            v.                            :
                                          :
ADAM SCHAUM, et al.,                      :
                                          :
                   Defendants             :

                                MEMORANDUM

      Pro se plaintiff Lloyd James Brigman commenced this civil rights action

against several defendants in August 2020. Presently before the court are a motion

to dismiss filed by defendant Adam Schaum, the report of Magistrate Judge William

I. Arbuckle recommending that we grant in part and deny in part Schaum’s motion,

and Schaum’s limited objection thereto.

I.    Factual Background and Procedural History

      Brigman’s complaint alleges constitutional and other violations by a

number of defendants arising from Brigman’s arrest on October 7, 2019, and two

subsequent summary traffic convictions. We reproduce those aspects of Brigman’s

pleading relevant to defendant Schaum below:

            On October 7th in the year of our lord 2019 at 10:43
            pm while stopped for fuel at the Rutters #57 located
            in the United States of America, Commonwealth of
            Pennsylvania, County of York, Springettsbury Township,
            1450 Mount Zion road, I was approached by a man,
            Adam Schaum in the capacity of a law enforcement
            office badge # 2615, officer identification# 39028 from
            the Commonwealth of Pennsylvania, Hellam Township
            police department, under his oath of office. Adam
            Schaum approached me in a hostile manor [sic] yelling
Case 1:20-cv-01549-CCC-WIA Document 46 Filed 08/26/21 Page 2 of 10




      with his hand on his weapon. Adam Schaum was in
      dishonor. After asking Adam Schaum to identify himself
      many times, he finally identified himself as Officer
      Schaum. Seconds after he identified himself I was
      assaulted on video by Adam Schaum and three
      other, to this day, unidentified men in the capacity of
      law enforcement officers, from the Commonwealth of
      Pennsylvania, Springettsbury township, under their
      oath of office. During the assault Adam Schaum and
      gang bound me in chains and looted my belongings.

      ...

      At this time I informed Adam Schaum that anything I do
      from this time forward, I do under duress. I specifically
      informed Adam Schaum that I do not give you permission
      to do anything to me and to release me. Adam Schaum
      did not release me. Adam Schaum and his gang then
      demanded me to identify myself, because they could not
      find a picture identification in my looted belongings. I told
      them if they would release me I would show them where
      to procure some form of identification. Adam Schaum and
      his gang still did not release me. Under duress, I told
      Adam Schaum and his gang the where about of some
      identification. I directed Adam Schaum and his gang to
      the glove compartment of my conveyance. There Adam
      Schaum and his gang were served with Notarized
      Affidavit of reservation of rights UCC 1-308/1-207 ( see
      exhibit A) and a certified copy of my certification of Birth
      from the Commonwealth of Pennsylvania, Department of
      Health. ( see exhibit B ) At this time I informed Adam
      Schaum and his gang that I was a citizen of the Republic
      of the Commonwealth of Pennsylvania. I was and am,
      always in my individual capacity. At this time one of
      Adam Schaum’s gang members labeled me as a sovereign
      citizen. ( on April 13th in the year of our lord 2010 the
      Federal Bureau of Investigation labeled, sovereign
      citizens as “ Domestic terrorist and anti-government
      extremist” )

      ...

      After serving Adam Schaum and his gang with the
      Notarized Affidavit of reservation of rights UCC 1-308/1-
      207,( see exhibit A) Adam Schaum nor his gang did not


                                   2
     Case 1:20-cv-01549-CCC-WIA Document 46 Filed 08/26/21 Page 3 of 10




              abate or question the contract, they remained silent,
              therefore they gave their implied consent, and a contract
              was formed.

              Adam Schaum and his gang then forced me into their
              conveyance and I was taken to the jail, located in the
              Commonwealth of Pennsylvania, County of York, City of
              York, 45 north George street, at the York county court
              house. On arrival Adam Schaum told the no less than five
              Sheriffs who were at the scene that I was a sovereign
              citizen. This is collusion and fraud.

              ...

              I did not speak another word to any officials, until my
              release at aproxmently 10:30am on October 8th in the
              year of our lord 2019. Adam Schaum and his gang,
              employed by the Hellam township police Department and
              possibly other county and State departments, whom are
              not laymen, are under contract for the 11 hour and 30
              minutes I was unlawfully detained. . . .

              ...

              Officer Adam Schaum and his gang who claimed to be
              officers of the law and have an oath of office, and are not
              laymen, willingly and knowingly with intent, “immediate
              breach” (Black’s Law Dictionary, ninth edition.) oath of
              office and are guilty of no less than five acts of treason. In
              addition to those acts of treason, Adam Schaum is guilty
              of issuing two citations under the UCC and common
              law where there is no corpus delicti and no proof of
              commerce. . . . Citation 1 ( see exhibit C) title 75 section
              3327 subsection A 1 and ( see exhibit Dj ) citation 2 title 75
              section 1543 subsection A. . . .

(Doc. 1 at 3-5).

       Brigman goes on to summarize the legal proceedings that followed his arrest.

(See id. at 5-6). Brigman alleges that he received a letter from a Pennsylvania state

constable on October 29, 2019, informing him that a warrant had been issued for

his arrest, and that he responded with a cease-and-desist letter. (See id. at 5). He


                                            3
     Case 1:20-cv-01549-CCC-WIA Document 46 Filed 08/26/21 Page 4 of 10




alleges that he received notice from Magisterial District Judge Robert A. Eckenrode

“of a court date of December 11, 2019,” and that he was found guilty of the summary

traffic offenses during that proceeding. (See id. at 5-6). Brigman further alleges

that he filed a summary appeal of the judgment and that, during a summary appeal

trial on July 30, 2020, Judge Amber A. Kraft of the Court of Common Pleas of York

County “entered in to record that I put in a guilty plea for both charges, which is

not true, and will not be reflected on the court transcripts.” (See id. at 6).

      Brigman attaches to his complaint a partial copy of the summary appeal

docket sheet. (See Doc. 1-2 at 22). The attached docket sheet reflects that Brigman

entered a guilty plea on July 30, 2020, to two offenses: “Duty of Driver in Emergency

Response Areas – Pass in Lane Not Adjacent to Area” in violation of 75 PA. CONS.

STAT. § 3327, and “Driv While Oper Priv Susp Or Revoked” in violation of 75 PA.

CONS. STAT. § 1543. (See id.) The court has accessed and reviewed the full docket

sheet on the Unified Judicial System of Pennsylvania Web Portal.1 See Case Search,

UNIFIED JUDICIAL SYS. OF PA. WEB PORTAL, https://ujsportal.pacourts.us/CaseSearch

(last visited Aug. 25, 2021). Our review of the public docket sheet reflects that the

partial docket supplied by Brigman is accurate and that his convictions, to date,

have not been reversed, expunged, invalidated, or otherwise called into question.

See Commonwealth v. Brigman, No. CP-67-SA-0000020-2020 (Ct. Com. Pl. York

Cnty.).



      1
         The docket sheet is a public record which the court may take judicial notice
of and consider at the Rule 12(b)(6) stage. See Mayer v. Belichick, 605 F.3d 223, 230
(3d Cir. 2010) (citing Pension Benefit Guar. Corp., 998 F.2d 1192, 1196 (3d Cir. 1993)).


                                            4
      Case 1:20-cv-01549-CCC-WIA Document 46 Filed 08/26/21 Page 5 of 10




       Brigman filed the instant complaint on August 28, 2020, naming a number

of defendants. On February 22, 2021, defendant Schaum filed a motion to dismiss.

Judge Arbuckle has issued a report recommending that we grant in part and deny

in part Schaum’s motion, and Schaum has lodged a limited objection to the extent

the report recommends denial, in part, of his motion to dismiss.

II.    Legal Standards

       A.     Review of a Magistrate Judge’s Report and Recommendation

       When a party objects to a magistrate judge’s report and recommendation,

the district court undertakes de novo review of the contested portions of the report.

See E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C.

§ 636(b)(1)); see also FED. R. CIV. P. 72(b)(3). We afford “reasoned consideration” to

any uncontested portions of the report before adopting them as the decision of the

court. City of Long Branch, 866 F.3d at 100 (quoting Henderson v. Carlson, 812 F.2d

874, 878 (3d Cir. 1987)).

       B.     Rule 12(b)(6) Motion to Dismiss

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6),

the court must “accept all factual allegations as true, construe the complaint in the

light most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). In addition to reviewing the facts


                                           5
     Case 1:20-cv-01549-CCC-WIA Document 46 Filed 08/26/21 Page 6 of 10




contained in the complaint, the court may also consider “exhibits attached to the

complaint, matters of public record, [and] undisputedly authentic documents if the

complainant’s claims are based upon these documents.” Mayer, 605 F.3d at 230

(citing Pension Benefit Guar. Corp., 998 F.2d at 1196).

      Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.




                                            6
       Case 1:20-cv-01549-CCC-WIA Document 46 Filed 08/26/21 Page 7 of 10




III.    Discussion

        Judge Arbuckle construes Brigman’s complaint as asserting claims against

Schaum for false arrest and false imprisonment under the Fourth Amendment to

the United States Constitution; an equal protection violation under the Fourteenth

Amendment to the United States Constitution, as well as violations of 18 U.S.C.

§§ 241 and 242; and a claim for breach of contract under Pennsylvania law. (See

Doc. 41 at 13). Brigman has not disputed this construction, and we find it to be a

reasonable and appropriate interpretation of Brigman’s complaint.

        In his report, Judge Arbuckle recommends that we dismiss Brigman’s

equal-protection and breach-of-contract claims for failure to state a claim for which

relief may be granted. Brigman has not objected to this recommendation. Having

afforded “reasoned consideration” to this portion of the report, see City of Long

Branch, 866 F.3d at 100 (quoting Henderson, 812 F.2d at 879), we perceive no error

in Judge Arbuckle’s analysis. Accordingly, we will adopt Judge Arbuckle’s report to

this extent and dismiss Brigman’s equal-protection and breach-of-contract claims.

And because the deficiencies in these claims are legal rather than factual in nature

and thus incurable, we conclude that leave to amend would be futile. See Grayson

v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Judge Arbuckle also

recommends that we permit Brigman’s false arrest and false imprisonment claims

to proceed. Schaum objects to this aspect of the report alone. We agree with Judge

Arbuckle that both claims should proceed and write separately to respond to

Schaum’s objections.




                                          7
     Case 1:20-cv-01549-CCC-WIA Document 46 Filed 08/26/21 Page 8 of 10




      Schaum primarily relies on the favorable-termination rule articulated in

Heck v. Humphrey, 512 U.S. 477 (1994), in seeking dismissal of Brigman’s false

arrest and false imprisonment claims. Heck bars any Section 1983 claim that

necessarily implies the invalidity of an underlying conviction or sentence unless

that underlying conviction or sentence has been reversed on appeal, expunged by

an executive order, invalidated by a state court, or impugned by a federal court’s

issuance of a writ of habeas corpus. Heck, 512 U.S. at 486-87. Claims for false arrest

or false imprisonment are not automatically subject to the favorable-termination

rule. Our court of appeals has explained that “[b]ecause a conviction and sentence

may be upheld even in the absence of probable cause for the initial stop and

arrest, . . . claims for false arrest and false imprisonment are not the type of claims

contemplated by the Court in Heck which necessarily implicate the validity of a

conviction or sentence.” Montgomery v. De Simone, 159 F.3d 120, 126 n.5 (3d Cir.

1998) (emphasis added). Thus, as Judge Arbuckle notes, there are circumstances in

which it “is at least conceivable that arresting officers could lack probable cause to

arrest and detain even if the evidence later supports conviction beyond reasonable

doubt.” (Doc. 41 at 18 (quoting Burke v. Township of Cheltenham, 742 F. Supp. 2d

660, 669 (E.D. Pa. 2010) (internal quotation marks omitted)).

      We agree with Judge Arbuckle that, based on the facts currently available,

this is at least plausibly one such circumstance. The only facts before the court at

this time are that Brigman was arrested on October 7, 2019, while pumping gas at a

Rutters gas station; that he was “assaulted” and “bound . . . in chains” by Schaum

and other officers, purportedly for no reason; that he was taken into custody and


                                            8
     Case 1:20-cv-01549-CCC-WIA Document 46 Filed 08/26/21 Page 9 of 10




released the next day; and that he was subsequently convicted for two summary

traffic offenses. (See Doc. 1 at 3-4; Doc. 1-2 at 22). We have no other information

about the circumstances leading to Brigman’s arrest or the relationship between

those circumstances, his arrest, and his later convictions. To agree with Schaum

regarding the application of Heck (and the existence of probable cause to arrest)

would require the court to assume facts not in the record and draw impermissible

inferences in Schaum’s favor.2 We will thus adopt Judge Arbuckle’s report and



      2
         For example, Schaum asks the court to infer that, because 75 PA. CONS.
STAT. § 3327 “relates to approaching or passing an emergency response area
while operating a vehicle,” Brigman’s guilty plea to that offense establishes he
violated the statute “during the time period wherein he was driving his vehicle,
which necessarily occurred before Brigman stopped at Rutters #57 and was
subsequently arrested,” and thus “demonstrates that he violated [the statute]
before he stopped at Rutters, before Officer Schaum approached, and before Officer
Schaum arrested him,” meaning “Officer Schaum observed Brigman commit the
traffic offense prior to Brigman stopping at Rutters #57.” (See Doc. 43 at 5-6).
Similarly, Schaum asserts that “[a]t the point Officer Schaum located Brigman’s
birth certificate, he confirmed Brigman’s identity and was able to verify that he was
operative [sic] a vehicle with a suspended or revoked license,” supplying probable
cause to arrest Brigman for violation of 75 PA. CONS. STAT. § 1543. (See id. at 8).
If these facts are true, and Schaum’s summary traffic violations provided a lawful
basis for his arrest, his guilty plea to both offenses may foreclose his Section 1983
false arrest and false imprisonment claims. At this stage, however, those facts are
not properly before the court. Moreover, we note the cases cited by Schaum to
support his view that Brigman’s convictions automatically erect a Heck bar are
distinguishable: in both cases, given the nature and circumstances of the extant
convictions, success on the Section 1983 false arrest claim would necessarily have
implied the invalidity of the conviction. See Ross v. Donkocik, 60 F. App’x 409, 410
n.1 (3d Cir. 2003) (nonprecedential) (conviction for obstruction of administration of
law or governmental function arising from plaintiff resisting arrest); Randolph-Ali
v. Steelton Police Dep’t, No. 1:16-CV-1625, 2016 WL 11270010, at *8 (M.D. Pa. Nov. 3,
2016) (conviction for disorderly conducting arising from plaintiff resisting arrest),
report and recommendation adopted, 2017 WL 192157, at *1 (M.D. Pa. Jan. 18, 2017)
(Conner, C.J.); cf. Heck, 512 U.S. at 486 n.6 (explaining Section 1983 claim for false
arrest would imply invalidity of outstanding conviction for resisting arrest, since
that offense has “lawful arrest” as an element).


                                          9
      Case 1:20-cv-01549-CCC-WIA Document 46 Filed 08/26/21 Page 10 of 10




deny Schaum’s motion to dismiss, without prejudice to Schaum’s right to reassert

his arguments on a more developed record.

IV.    Conclusion

       The court will overrule Schaum’s objection and adopt Judge Arbuckle’s

report as set forth herein. An appropriate order shall issue.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania

Dated:       August 26, 2021
